Herbert, J.,
dissenting. The majority seem to suggest that appellee is advocating a complete elimination of direct appeals from the Board of Tax Appeals to this court. Such is not the case, as can be seen from a reading of appellee’s proposition of law in support of its motion to dismiss:
“The Supreme Court is without jurisdiction to entertain an appeal from a decision and order of the Board of Tax Appeals modifying the allocation of the local government fund to the political subdivisions made by the county budget commission, such decision and order being subject to review in the first instance by the Court of Appeals for Franklin County. (Sections 5717.03, 5717.04 and 5739.22 of the Revised Cole applied.)” (Emphasis added.)
As so limited, appellee’s jurisdictional argument in this cause is sound. Lucas Co. Commrs. v. Lucas Co. Budget Comm. (1967), 12 Ohio St. 2d 47, 49 (dissent), 231 N. E. 2d 472; Cambridge City School Dist. v. Guernsey Co. Budget Comm. (1968), 13 Ohio St. 2d 77 (dissent), 234 N. E. 2d 512; Brook Park v. Cuyahoga County Budget Comm. (1968), 16 Ohio St. 2d 119, 127 (dissent), 243 N. E. 2d 77.
Prior to the amendment of R. C. 5717.04, effective *67October 2, 1953, its predecessor (G. C. 5611-2) was titled, “Proceedings to obtain reversal, vacation, or modification [of a decision of the Board of Tax Appeals made pursuant to G. C. 5610 or 5611],” and provided, in pertinent part:
“The proceeding to obtain such reversal, vacation, or modification shall be by appeal to tbe Supreme Court of Ohio. ” (Emphasis added.)
At that time, neither G. C. 5610 nor 5611 concerned allocations of local government funds. Appeals regarding those monies were governed by G. C. 5546-21 and 5625-28.
From this history, it is apparent that the analysis of this question contained in the aforementioned dissenting opinions is valid and that the General Assembly, in exercising the authority granted to it in Section 2, and Section 6 (now 3), of Article IV of the Ohio Constitution, did not intend that decisions of the Board of Tax Appeals regarding the allocation of local government funds should be directly appealable to this court. As stated in Lucas Co. Commrs. v. Lucas Co. Budget Comm., supra, at page 51:
“The allocation of the Local Government Fund to the various political subdivisions of a county does not involve the application of any law imposing a tax on property, any taxpayer party or any tax question, nor does it present any question of law. The only question presented is factual or one of mathematics. [Emphasis added.]
it* * *
“We suggest as a solution to the problem posed by the case at bar an opinion addressed solely to the instant case, with the following as a syllabus:
“ ‘The Supreme Court is without jurisdiction to entertain an appeal from a decision and order of the Board of Tax Appeals modifying the allocation of the Local Government Fund to the political subdivisions made by the county Budget Commission, such decision and order being subject to review in the first instance by the Court of Appeals for Franklin County. (Sections 5717.03, 5717.04 and 5739.22 of the Revised Code applied.)’ ”
R. C. 5717.04 apparently represents an effort to imple*68ment a constitutional grant of legislative authority; it purports to confer a special type of appellate jurisdiction upon this court. Yet, the majority declares that the law is “poorly drawn.” Being so drafted, the statute self-generates a strict and limited construction upon the question of Supreme Court jurisdiction and should he interpreted in that light.
Absent a clear legislative investiture of this court of last resort with jurisdiction to entertain a particular administrative appeal as one being brought as a matter of right, we should not declare that we possess such power. I would sustain the motion to dismiss.
Stern, J., concurs in the foregoing dissenting opinion.